PER CURIAM.
We review an order of the district court denying appellant’s motion for reduction of sentence. We affirm.
Appellant Gary Haddock pleaded guilty to several charges as a part of a plea agreement. Judgment and sentence was entered on August 9, 1988; no appeal was taken from that judgment. Appellant filed a motion for reduction of sentence on October 21, 1988, and the motion was denied. A second motion for reduction of sentence was filed on May 19, 1989, and it, too, was denied by the district court. Appellant timely filed a notice of appeal seeking review of the later denial of his motion for reduction of sentence. Appellant is proceeding pro se and in forma pauperis in this court.
Our precedents are well-established that motions for reduction of sentence are addressed to the sound discretion of the trial court and the trial court’s decision is accorded considerable deference here. Peper v. State, 776 P.2d 761 (Wyo.1989). We proceed without benefit of briefing by the parties because the record on appeal clearly demonstrates an absence of any issue which requires additional briefing beyond that already done in the district court. As was the case in Peper, there is nothing in this record to suggest that the district court could not reasonably conclude as it did or that there was an error of law committed under the circumstances.
Therefore, the order of the district court denying Haddock’s motion for reduction of sentence is affirmed.